DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 1-13-2022.  Claims 1-10 canceled. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 11-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 5.	Claims 11-12, 15-17, 21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Berthelsen 2015/0124982 in view of Asfaw 2020/0336850.

	Regarding claim 11.  Berthelsen discloses a terminal (Figs 1-2), comprising:
	a speaker (Fig 2 loudspeaker 220, [78]) comprising a magnetic diaphragm (Fig 1 shows diaphragm 10, [71]), and a voice coil (Fig 2 shows voice coil inside speaker 220); and
an audio amplifier integrated circuit (Fig 2, power amp 206) connected to the voice coil (Fig 2 shows 206 connected to voice coil via terminal 211a/211b) and 
	wherein the audio amplifier integrated circuit (Fig 2, power amp 206) further comprises a second detection circuit (examiner reads the audio amplifier integrated circuit as comprising a first and a second detection circuits) connected to the voice coil (Fig 2 shows 206 connected to voice coil via terminal 211a/211b), and 

	measure, using the second detection circuit, a voltage or current across a first end and a second end of the voice coil (Fig 2, power amp 206 is a second detection circuit that measures a voltage or a current via Icoil/Vcoil signals, and the voice coil inside the loudspeaker 220 which includes a first end and a second end via terminal 211a/211b);
	determine a driver voltage (Fig 2, output of element 204 is a driver voltage and current that going to the loudspeaker 220) or driver current of the voice coil based on the voltage or the current, and based on the inductance value; and
	wherein the voice coil is configured to drive, based on the driver voltage or the driver current (Figs 1-2 voice coil inside the loudspeaker 220 that drive based on the driver voltage and current/Icoil and Vcoil), the magnetic diaphragm to vibrate (Fig 1 shows diaphragm 10, [71]).
	Bertherlsen does not disclose the terminal comprising a coil and the audio amplifier integrated circuit connected to the coil,
	 wherein the audio amplifier integrated circuit comprises a first detection circuit connected to the coil, 
	wherein the audio amplifier integrated circuit is configured to: measure, using the first detection circuit, an inductance value, across a first end and second end of the coil, and measure, using the first detection circuit, an inductance value, across a first end and second end of the coil, as affected by the magnetic diaphragm.
Asfaw discloses the terminal comprising a coil (Fig 2A sense coil 210, [17]) and the audio amplifier integrated circuit (Fig 3, ADC 315) connected to the coil (sensing component 305, [25]), 
	wherein the audio amplifier integrated circuit (Fig 3, ADC 315) comprises a first detection circuit (Fig 1 a first detection circuit is an excursion measuring system 120) connected to the coil (the excursion measuring system 120 coupled to the sense coil, [16]), 
	wherein the audio amplifier integrated circuit is configured to: 
	measure, using the first detection circuit, an inductance value, across a first end and second end of the coil, as affected by the magnetic diaphragm (Fig 1 a first detection circuit is an excursion measuring system 120; the excursion measuring system 120 monitor an electrical signal produced by a magnetic field that is inductively coupled to the sense coil in order to measure an excursion distance via an inductance value across a first end and a second end of the coil, paragraph 16); and 
	determine a driver voltage or driver current of the voice coil based on the inductance value (Paragraph 23 discloses the system monitors the amplitude of the induced current signal, to measure excursion, where the measured excursion is based on the inductance characteristic/values of the coil); and
	 a driver voltage that is determined based on the inductance value, (paragraph 15 discloses the excursion measuring system 120 can also perform actions allowing the speaker 102 to compensate for any such displacement such as reduce gain, activate compressor).
The primary reference discloses the measurement of the driving the voltage and the current via an audio amplifier and feedback. The teaching reference also discloses

taught in the bottom of paragraph 15, and para. 23 of Asfaw the excursion measuring
system 120 can also perform actions allowing the speaker 102 to compensate for any such
displacement such as reduce gain, activate compressor which produces an adjusted driver
voltage. Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to incorporate the teaching of Asfaw in order
to compensate for unwanted excursion /displacement.
	Regarding claim 12.  Berthelsen discloses the terminal according to claim 11, wherein:
 the speaker (Fig 1B) further comprises a front cover (Fig 1B frame 22, [71])), a frame (Fig 1B sealing box 31, [74]), and a magnet (magnet structure 18, [71]); a periphery of the magnetic diaphragm (Fig 1B diaphragm 10) is adhered to a first side of the frame (frame 22), the magnet (magnet structure 18 is located at the bottom of frame 22) is located on a second side of the frame, and the first side and the second side are opposite sides of the frame (Fig 1B shows the first side/upper frame 22 and the second side is bottom of frame 22 is opposite side of the upper frame 22).
Berthelsen does not disclose the coil is located on an inner side of the front cover, the magnetic diaphragm is located between the coil and the voice coil
Asfaw discloses the coil (Fig 1 sense coil 210) is located on an inner side of the front cover (Fig 1 front cover/electronic device 100, [10]), the magnetic diaphragm is located between the coil and the voice coil (Fig 2A shows diaphragm 205 is located between sense coil 210 and voice coil).  Therefore, it would have been obvious to one of 
Regarding claims 15-17.  Berthelsen discloses the terminal according to claim 11, wherein the terminal is a mobile phone; wherein the terminal is a tablet; wherein the terminal is a notebook computer (Paragraph 70 discloses loudspeaker 1 for sealed box mounting and use in portable audio such as mobile phone, smartphone, portable communication device, portable computing devices, [52, 74, 76]).
	Regarding claim 21.  Berthelsen discloses a speaker, comprising:
		 a front cover (Fig 1B frame 22, [71]);
		 a frame (Fig 1B sealing box 31, [74]);
                		 a magnet (magnet structure 18);
 		a magnetic diaphragm (Fig 1B diaphragm 10, [71-73]);
	a voice coil (Fig 2 shows voice coil inside speaker 220);
a periphery of the magnetic diaphragm (Fig 1B diaphragm 10) is adhered to a first side of the frame, the magnet (magnet structure 18 is located at the bottom of frame 22) is located on a second side of the frame (Fig 1B shows),
 the first side and the second side of the frame are opposite sides of the frame (Fig 1B shows first side/upper frame 22 and second side is bottom of frame 22 is opposite side of the upper frame 22), and the voice coil (Figs 1B-2 voice coil 20, [71]) is configured to drive the magnetic diaphragm (diaphragm 10, [71, 76]) to vibrate. 
	an audio amplifier integrated circuit (Fig 2, power amp 206) comprising: 
a second detection circuit (examiner reads the audio amplifier integrated circuit as a first and a second detection circuits) having circuitry for measuring a voltage or current 
	determine a driver voltage (Fig 2, output of element 204 is a driver voltage and current that going to the loudspeaker 220) or driver current of the voice coil based on the voltage or the current, and based on the inductance value; and
	wherein the voice coil is configured to drive, based on the driver voltage or the driver current (Figs 1-2 voice coil inside the loudspeaker 220 that drive based on the driver voltage and current/Icoil and Vcoil), the magnetic diaphragm to vibrate (Fig 1 shows diaphragm 10, [71]).
	Bertherlsen does not disclose a coil, located on an inner side of the front cover; wherein the magnetic diaphragm is located between the coil and the voice coil,
a magnetic diaphragm spaced, with respect to the coil, to act as a core for the coil and to affect inductance of the coil as the magnetic diaphragm is moved;
	an audio amplifier integrated circuit comprising:
	a first detection circuit having circuitry for measuring an inductance value, across first end and second end of the coil, of the inductance of the coil as affected by the
magnetic diaphragm. 
	Asfaw discloses the terminal comprising a coil (Fig 2A sense coil 210, [17]) and the audio amplifier integrated circuit (Fig 3, ADC 315) connected to the coil (sensing component 305, [25]), 
	a coil (Fig 1 sense coil 210) located on an inner side of the front cover (Fig 1 front cover/electronic device 100, [10]); 
wherein the magnetic diaphragm is located between the coil and the voice coil (Fig 2A shows diaphragm 205 is located between sense coil 210 and voice coil), 
a magnetic diaphragm spaced, with respect to the coil and to affect inductance of the coil as the magnetic diaphragm is moved (Fig 2B the sense coil have inductance and impedance characteristics. Sense coil induce current flow via magnetic fields while being part of the diaphragm, therefore, diaphragm is magnetic.  The induced current signal can be represented by an oscillating signal having a peak to peak amplitude.  The system can actively monitor changes in the signal’s amplitude while the speaker is driven/ via inductance of the coil as the magnetic diaphragm moved [23], 
Fig 2A, Paragraph 22 teaches the coil is attached to the diaphragm 220, which also moves in tandem, and its movement can cause a disturbance in the air around it, thus producing a sound);
	an audio amplifier integrated circuit (Fig 3, ADC 315) comprising:
	a first detection circuit (Fig 1 a first detection circuit is an excursion measuring system 120) connected having circuitry for measuring an inductance value, across first end and second end of the coil 
	(the excursion measuring system 120 coupled to the sense coil, [16]), of the inductance of the coil as affected by the magnetic diaphragm (Paragraph 23 discloses the system monitor and measure the amplitude of the induced current signal, which is based on inductance characteristics; the excursion measuring system 120 monitor an electrical signal produced by a magnetic field that is inductively coupled to the sense coil in order to measure an excursion distance, paragraph 16) 
determine a driver voltage or driver current of the voice coil based on the inductance value (Paragraph 23 discloses the system monitors the amplitude of the induced current signal, to measure excursion, where the measured excursion is based on the inductance characteristic/values of the coil); and
	 a driver voltage that is determined based on the inductance value, (paragraph 15 discloses the excursion measuring system 120 can also perform actions allowing the speaker 102 to compensate for any such displacement such as reduce gain, activate compressor).
The primary reference discloses the measurement of the driving the voltage and the current via an audio amplifier and feedback. The teaching reference also discloses
determined the driver voltage/current based on the inductive value/characteristics as
taught in the bottom of paragraph 15, and para. 23 of Asfaw the excursion measuring
system 120 can also perform actions allowing the speaker 102 to compensate for any such
displacement such as reduce gain, activate compressor which produces an adjusted driver
voltage. Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filling date of the claimed invention to incorporate the teaching of Asfaw in order
to compensate for unwanted excursion /displacement.
Regarding claims 24-26.  Berthelsen discloses the speaker according to claim 21, wherein is speaker is comprised in a mobile phone; wherein is speaker is comprised in a tablet; wherein is speaker is comprised in a notebook computer (Paragraph 70 discloses loudspeaker 1 for sealed box mounting and use in portable audio such as mobile phone, smartphone, portable communication device, portable computing devices, [52, 74, 76]).
	Regarding claim 27.  Berthelsen discloses a method, comprising:
Obtaining a voltage or a current at a first end of a voice coil and a second end of a voice coil (Fig 2 loudspeaker 220, [78] voice coil inside loudspeaker 220; and an audio amplifier integrated circuit/power amp 206 connected to the voice coil via terminal 211a/211b.  Power amp 206 measure voltage and current via Icoil/Vcoil signals)
	determining an adjusted driver (Fig 2 element 204 is a driver voltage and current that going to the loudspeaker 220) voltage or an adjusted driver current of the voice coil based on the voltage or current and based on the inductance value; and
	outputting the adjusted driver voltage or the adjusted driver current to the voice coil, causing the voice coil to drive, under an action of the adjusted driver voltage or the adjusted driver current (Figs 1-2 voice coil inside the loudspeaker 220 that drive based on the driver voltage and current/Icoil and Vcoil), the magnetic diaphragm to vibrate (Fig 1 shows diaphragm 10, [71]); 
	using a second detection circuit (Examiner reads the audio amplifier integrated circuit as a first and a second detection circuits; Fig 2, power amp 206 is a second detection circuit) of the audio amplifier integrated circuit, a voltage or current across the first end and the second end of the voice coil 
	(Fig 2, power amp 206 is a second detection circuit that measures a voltage or a current via Icoil/Vcoil signals, and the voice coil inside the loudspeaker 220 which includes a first end and a second end via terminal 211a/211b);
	determine a driver voltage (Fig 2, output of element 204 is a driver voltage and current that going to the loudspeaker 220) or driver current of the voice coil based on the voltage or the current, and based on the inductance value; and
wherein the voice coil is configured to drive, based on the driver voltage or the driver current (Figs 1-2 voice coil inside the loudspeaker 220 that drive based on the driver voltage and current/Icoil and Vcoil), the magnetic diaphragm to vibrate (Fig 1 shows diaphragm 10, [71]).
	Berthelsen does not disclose a method, comprising obtaining an inductance value at a first end of a coil and a second end of the coil by measuring, 
	using a first detection circuit of audio amplifier integrated circuit of a speaker, the inductance value, across the first end and second end of the coil, as affected by a magnetic diaphragm of the speaker;
	obtaining a voltage or a current at a first end of a voice coil and a second end of a voice coil by measuring.
	Asfaw disclose a method, comprising obtaining an inductance value at a first end of a coil and a second end of the coil by measuring (Paragraphs 23-24 discloses the system monitor and measure the amplitude of the induced current signal) 
	by measuring, using a first detection circuit (Fig 1 a first detection circuit is an excursion measuring system 120) of audio amplifier integrated circuit of a speaker, 
	the inductance value, across the first end and second end of the coil 
(Fig 1 a first detection circuit is an excursion measuring system 120; the excursion measuring system 120 monitor an electrical signal produced by a magnetic field that is inductively coupled to the sense coil in order to measure an excursion distance, paragraph 16),
	(Paragraph 23 discloses the system monitor and measure the amplitude of the induced current signal, which is based on inductance characteristics), as affected by a 
	obtaining a voltage or a current at a first end of a voice coil and a second end of a voice coil by measuring, 
	determine a driver voltage or driver current of the voice coil based on the inductance value (Paragraph 23 discloses the system monitors the amplitude of the induced current signal, to measure excursion, where the measured excursion is based on the inductance characteristic/values of the coil); and
	 a driver voltage that is determined based on the inductance value, (paragraph 15 discloses the excursion measuring system 120 can also perform actions allowing the speaker 102 to compensate for any such displacement such as reduce gain, activate compressor).
	The primary reference discloses the measurement of the driving the voltage and the current via an audio amplifier and feedback. The teaching reference also discloses
determined the driver voltage/current based on the inductive value/characteristics as
taught in the bottom of paragraph 15, and para. 23 of Asfaw the excursion measuring
system 120 can also perform actions allowing the speaker 102 to compensate for any such
displacement such as reduce gain, activate compressor which produces an adjusted driver

effective filling date of the claimed invention to incorporate the teaching of Asfaw in order
to compensate for unwanted excursion /displacement.
6.	Claims 13, 22, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Berthelsen 2015/0124982 in view of Asfaw 2020/0336850 further in view of Yuen 2019/0052973

Regarding claim 13.  Bertherlsen as modified by Asfaw discloses the terminal according to claim 11, wherein the magnetic diaphragm comprises: a diaphragm.
Bertherlsen as modified by Asfaw does not disclose a magnetic conductive material coated on a surface of the diaphragm.
However, a magnetic conductive material coated on a surface of the diaphragm was well known in the art as taught by Yuen 2019/0052973
 Yuen discloses a magnetic conductive material coated on a surface of the diaphragm (paragraphs 21, 26 discloses diaphragm comprises a metallic coating layer sprayed on a surface of the diaphragm).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bertherlse and Asfaw’s invention as taught by Yuen for tuning and further improving the frequency response curve and frequency response characteristics through the vibration equilibrium, see Yuen’s paragraphs 16, 26.
	Regarding claim 22.  Bertherlsen as modified by Asfaw discloses the speaker according to claim 21, wherein the magnetic diaphragm comprises: a diaphragm; 
	Bertherlsen as modified by Asfaw does not disclose a magnetic conductive material coated on a surface of the diaphragm.
However, a magnetic conductive material coated on a surface of the diaphragm was well known in the art as taught by Yuen 2019/0052973
 Yuen discloses a magnetic conductive material coated on a surface of the diaphragm (paragraphs 21, 26 discloses diaphragm comprises a metallic coating layer sprayed on a surface of the diaphragm).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bertherlse and Asfaw’s invention as taught by Yuen for tuning and further improving the 
	Regarding claim 28.  Bertherlsen as modified by Asfaw discloses the method according to claim 27, wherein the magnetic diaphragm comprises a diaphragm.
	Bertherlsen as modified by Asfaw does not disclose a magnetic conductive material coated on a surface of the diaphragm.
However, a magnetic conductive material coated on a surface of the diaphragm was well known in the art as taught by Yuen 2019/0052973.
 Yuen discloses a magnetic conductive material coated on a surface of the diaphragm (paragraphs 21, 26 discloses diaphragm comprises a metallic coating layer sprayed on a surface of the diaphragm).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bertherlse and Asfaw’s invention as taught by Yuen for tuning and further improving the frequency response curve and frequency response characteristics through the vibration equilibrium, see Yuen’s paragraphs 16, 26.
7.	Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Berthelsen 2015/0124982 in view of Asfaw 2020/0336850 further in view of Yuasa 2009/0285439 further in view of Bilan 6,243,472

Regarding claim 14.  Berthelsen discloses the terminal according to claim 11, wherein the audio amplifier integrated circuit (Fig 2, power amp 206) being connected to the voice coil (Fig 2 voice coil inside speaker 220 via terminal 211a/211b).
Bertherlsen as modified by Asfaw does not disclose the coil comprises:
a lead of the voice coil being welded to a solder pad at a bottom of a frame, a lead of the coil being welded to the solder pad, and the solder pad being electrically connected to the audio amplifier integrated circuit.
Yuasa discloses the coil comprises: a lead of the voice coil being welded to a solder pad at a bottom of a frame (Figs 3/6 voice coil 15 lead wire 17 is connected by soldering to the solder pad portion 27 and fixed to the bottom of the frame 1, [40], a lead coil of the coil being welded to the solder pad (lead wire 17 is connected by soldering to the pad portion 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bertherlse and Asfaw’s invention as 
Bertherlsen as modified by Asfaw further as modified by Yuasa does not disclose the solder pad being electrically connected to the audio amplifier integrated circuit.
Bilan discloses the solder pad being electrically connected to the audio amplifier integrated circuit (Fig 9, the connections from amplifier circuit 230 to inductive component 40, and voice coil 45 can be achieved using solder, bonding techniques, col 7 lines 17-20),  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bertherlse as modified by Asfaw’s further as modified by Yuasa as taught by Bilan in order reduce the cost of manufacturing, see Bilan’s col 11 lines 36-37.
Regarding claim 23.  Bertherlsen as modified by Asfaw does not disclose the speaker according to claim 21, wherein leads at a first end of the voice coil and a second end of the voice coil are welded to a solder pad at a bottom of the frame, a lead of the coil is welded to the solder pad, and the solder pad is electrically connected to the audio amplifier integrated circuit.
Yuasa discloses a lead of the voice coil being welded to a solder pad at a bottom of a frame (Figs 3/6 voice coil 15 lead wire 17 is connected by soldering to the solder pad portion 27 and fixed to the bottom of the frame 1, [40], a lead coil of the coil being welded to the solder pad (lead wire 17 is connected by soldering to the pad portion 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bertherlse and Asfaw’s invention as taught by Yuasa in order to improve the audio performance while reducing the diameter, see Yuasa’s paragraph 3.
Bertherlsen as modified by Asfaw further as modified by Yuasa does not disclose the solder pad being electrically connected to the audio amplifier integrated circuit.
Bilan discloses the solder pad being electrically connected to the audio amplifier integrated circuit (Fig 9, the connections from amplifier circuit 230 to inductive component 40, and voice coil 45 can be achieved using solder, bonding techniques, col 7 lines 17-20),  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Bertherlse as modified by Asfaw’s further as .

Allowable Subject Matter
8.	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art references fail to disclose wherein: the audio amplifier integrated
circuit comprises an input end of the first detection circuit is connected to two pins of the
coil, and the first detection circuit is configured to measure the inductance value at the first
end of the coil and the second end of the coil; an input end of the second detection circuit is
connected to a first pin of the voice coil and a second pin of the voice coil, and the second
detection circuit is configured to measure the voltage or current at the first end of the voice
coil and the second end of the voice coil.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653